203 F.2d 955
Anthony V. LO POPOLO, Appellant,v.Thomas B. McHENRY, Chairman, Maurice S. Osser, Walter J. Davidson, All Members of the Philadelphia County Board of Elections.
No. 10970.
United States Court of Appeals Third Circuit.
Argued April 23, 1953.
Decided April 30, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Anthony V. LoPopolo, pro se (John J. Bodley, George O'Dougherty, Philadelphia, Pa., on the brief), for appellant.
Herbert S. Levin, Philadelphia, Pa., for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court will be affirmed.